                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

United States of America,           )
                                    )
                                    )                Criminal Action No.: 6:16-cr-00047-JMC-1
             v.                     )
                                    )                         ORDER AND OPINION
                                    )
Retta Helms Sundblad,               )
                                    )
                      Defendant.    )
____________________________________)

       This matter is before the court on Defendant Retta H. Sundblad’s (“Defendant”) Motion to

Vacate, pursuant to 28 U.S.C. § 2255, filed on May 7, 2018. (ECF No. 172.) On June 12, 2018,

the United States of America (“the Government”) filed its Response in Opposition to Defendant’s

Motion. (ECF No. 178.) For the reasons set forth below, the court DENIES Defendant’s Motion

to Vacate.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       On January 12, 2016, a grand jury indicted Defendant for devising a scheme and artifice to

defraud, in violation of 18 U.S.C. §§ 2 and 1341. (ECF Nos. 1-2.) On June 8, 2016, Defendant

entered a guilty plea. (ECF No. 48.) On May 15, 2017, Defendant was sentenced to fifty-one (51)

months of imprisonment, three (3) years of supervised release, a special assessment fee of $100.00,

and restitution in the amount of $208,548.96. (ECF No. 160.) There was no direct appeal following

the sentence.

       On May 3, 2018, Defendant, proceeding pro se, filed her Motion to Vacate, pursuant to 28

U.S.C. § 2255, arguing ineffective assistance of counsel under the Sixth Amendment of the United




                                                1
States Constitution. 1 (ECF No. 172 at 4-9.) In her Motion, Defendant alleges that her counsel: (1)

failed to advise her of the effect of a sentencing enhancement and did not disclose her true

sentencing exposure; (2) committed various errors in regard to correcting, presenting, or

supplementing evidence; and (3) failed to be an effective advocate. (Id.) On June 12, 2018, the

Government filed its Response in Opposition to the Motion to Vacate. (ECF No. 178.) In essence,

the Government argues that Defendant’s counsel provided effective assistance when representing

Defendant at her sentencing hearing. (ECF No. 178.) Specifically, among numerous other

arguments, the Government maintains that Defendant’s counsel presented extensive argument and

evidence of mitigating circumstances, was a meaningful advocate, and did not fail to correct any

misleading testimony. (Id. at 6-11.)

                                  II. STANDARD OF REVIEW

       A prisoner in federal custody may petition a federal court that imposed their sentence to

vacate, set aside, or correct that same sentence. 28 U.S.C. § 2255. Pursuant to 28 U.S.C. § 2255, a

prisoner may be entitled to relief upon showing: (1) a sentence was imposed in violation of the

Constitution or laws of the United States; (2) a federal court was without jurisdiction to impose a

sentence; (3) a sentence was in excess of the maximum authorized by law; or (4) a sentence is

otherwise subject to collateral attack. 28 U.S.C. § 2255(a). A prisoner attacking a sentence,

proceeding under § 2255, bears the burden of proving the grounds for attack by a preponderance

of the evidence. See Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958) (“Because

proceeding under 28 U.S.C. § 2255 is a civil collateral attack upon the judgment of conviction, the



1
  Under the prison mailbox rule, “a pro se litigant’s legal papers are considered filed upon ‘delivery
to prison authorities, not receipt by the clerk.’” United States v. McNeill, 523 F. App’x 979, 981
(4th Cir. 2013) (quoting Houston v. Lack, 487 U.S. 266, 275 (1988)). In the instant case,
Defendant’s Motion was filed on May 3, 2018, because this was the day on which it was placed in
the prison mailing system under penalty of perjury. (ECF No. 172 at 13.)


                                                  2
burden of proof is upon petitioner to establish by a preponderance of evidence that he did not

intelligently waive his right to assistance of counsel.” (citations omitted)). In ruling on a § 2255

motion, the court may dismiss the motion without a hearing when “it plainly appears from the

motion, any attached exhibits, and the record of prior proceedings, that the moving party is not

entitled to relief . . . .” Rules Governing Section 2255 Proceedings 4(b). See also U.S.C. § 2255(b)

(“Unless the motion and the files and records of the case conclusively show that the prisoner is

entitled to no relief, the court shall . . . grant a prompt hearing there on . . . .”).

        Under the Sixth Amendment of the United States Constitution, a criminal defendant is

guaranteed the assistance of counsel for his or her defense. U.S. Const. amend. VI. The purpose

of the Sixth Amendment’s guarantee of effective counsel is to ensure that a defendant has the

necessary assistance to justify reliance on the outcome of the proceeding. Strickland v.

Washington, 466 U.S. 668, 691-92 (1984). When evaluating an ineffective assistance of counsel

claim, there is a strong presumption that counsel’s conduct falls within the wide range of

reasonable, professional assistance. Strickland, 466 U.S. at 689. In order to succeed on an

ineffective assistance of counsel claim, “a defendant must show that: (1) counsel’s performance

fell below an objective standard of reasonableness (the performance prong); and (2) the deficient

representation prejudiced the defendant (the prejudice prong).” United States v. Carthorne, 878

F.3d 458, 465 (4th Cir. 2017) (citing Strickland, 466 U.S. at 687-88). “A court need not address

both components of this inquiry if [a] defendant makes an insufficient showing on one.” Furnace

v. United States, No. 4:11-cr-00014-RBH, 2011 WL 13177178, at *2 (D.S.C. Dec. 1, 2011) (citing

Strickland, 466 U.S. at 697).

        In regard to the performance prong, a defendant must identify specific acts or omissions of

counsel that are not the result of reasonable, professional judgment. Strickland, 466 U.S. at 690.




                                                     3
In light of all circumstances, keeping in mind that counsel’s function is to advance the adversarial

process, the court must determine whether the identified acts or omissions were outside the range

of professional, competent assistance. Id. As such, a defendant must show that “counsel’s

performance ‘fell below an objective standard of reasonableness’ under prevailing professional

norms.” United States v. Brown, F. App’x, 250, 251 (2008) (quoting Strickland, 466 U.S. at 688).

A court reviews “the reasonableness of counsel’s challenged conduct on the facts of the particular

case, viewed as of the time of counsel’s conduct.” Id.

        Concerning the prejudice prong, a defendant must show that “counsel’s errors were so

serious as to deprive [him or her] of a fair trial, a trial whose result is reliable.” Id. at 687. “[T]he

defendant must show that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id. at 694. Typically, “[a] defendant

is not prejudiced if his counsel fails to make an objection that is ‘wholly meritless under current

governing law[.]’” Rodriguez v. Bush, 842 F.3d 343, 346 (4th Cir. 2016) (quoting Lockhart v.

Fretwell, 506 U.S. 364, 374 (1993)). The United States Supreme Court has noted that not every

error that conceivably could have influenced the outcome undermines the reliability of the result

of the proceeding. Strickland, 466 U.S. at 693. In addition to the foregoing, “[the] prejudice

analysis contains another layer in the context of a guilty plea.” United States v. Santiago, 632 F.

App’x 769, 773 (4th Cir. 2015). “Because a guilty plea is a ‘solemn declaration[] in open court,’

it has ‘strong presumption of verity’ that [a court] will not set aside on ‘subsequent presentation

of conclusory allegations unsupported by specifics.’” Id. (quoting Blackledge v. Allison, 431 U.S.

63, 74 (1977)). As such, “strict adherence to the Strickland standard [is] all the more essential

when reviewing the choices an attorney made at the plea bargain stage.” Premo v. Moore, 562 U.S.

115, 125 (2011).




                                                   4
           The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978); see also Hardin v. United States, C/A No. 7:12–cv–0118–GRA, 2012 WL

3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents must be construed in a

manner, “no matter how inartfully pleaded, to see whether they could provide a basis for relief.”

Garrett v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. 1997).

                                          III. DISCUSSION

           As recounted above, Defendant asserts the following arguments, which address ineffective

assistance of counsel, in support of her Motion: (1) counsel failed to advise Defendant of the

sentencing enhancements and exposure; (2) counsel did not present mitigating evidence or correct

false testimony; (3) counsel neglected to cite Nelson v. Colorado; and (4) counsel failed to act as

a meaningful advocate. (ECF No. 172 at 5-9.) The court will address each assertion by Defendant

in turn.

A. Failure of Counsel to Advise Defendant of the Sentencing Enhancements and Exposure

       Defendant claims that her counsel failed to advise her on the effect of sentencing

enhancements and exposure. (ECF No. 172 at 5-9.) Specifically, Defendant believes that her

counsel was ineffective in challenging the loss amount at issue and that she should have only been

subject to a loss amount for which she was responsible. (Id.) Additionally, Defendant argues that

counsel failed to argue against the sentencing enhancements that resulted in Defendant’s use of

sophisticated means and abuse of a position of trust. (Id.) However, Defendant’s counsel did object

to these enhancements throughout the sentencing. (ECF No. 180 at 34-35.) Additionally, during

the sentencing hearing, Defendant acknowledged that she discussed the guidelines with counsel

and how the enhancements could alter her sentence. (Id. at 28-29.) Therefore, Defendant’s




                                                    5
argument is without any merit, and Defendant has failed to show that her counsel’s performance

fell below an objective standard of reasonableness in this regard. Strickland, 466 U.S. at 690.

B. Mitigating Evidence and Attempt to Correct False Testimony

      Defendant asserts that her counsel failed to present mitigating evidence about Defendant’s

mental health, specifically about her diagnosis of post-traumatic stress disorder and how it has

been aggravated by the judicial process. (ECF No. 172 at 5.) To the contrary, counsel mentioned

Defendant’s ailment during the sentencing hearing. (ECF No. 180 at 42.) While counsel did not

require Defendant’s therapist to be present, counsel presented evidence from medical records

supplied by mental health professionals. (Id. at 42-46.) Moreover, Defendant spoke directly about

her mental health during the hearing. (Id. at 45.) Defendant also contends that counsel failed to

speak about other mitigating factors, such as Defendant’s status as caregiver for her mother.

However, counsel mentioned this during the hearing as well. (Id. at 46.) Similar to Defendant’s

argument in regard to her sentencing enhancements, this argument is without merit and is in stark

contrast to the record. As it relates to this ground, Defendant has not shown that her counsel’s

performance fell below an objective standard of reasonableness in this regard. Strickland, 466 U.S.

at 690.

C. Nelson v. Colorado

          Defendant argues that, during the sentencing hearing, her counsel failed to cite Nelson v.

Colorado, 137 S. Ct. 1249 (2017), as a mechanism to lower the guidelines that consider restitution

amounts. (ECF No. 172 at 7.) This precedent, however, does not assist Defendant in lowering the

amount of restitution. Nelson held the following:

             When a criminal conviction is invalidated by a reviewing court and no retrial
             will occur, is the state obliged to refund fees, court costs, and restitution exacted
             from the defendant upon, as a consequence of, the conviction? Our answer is
             yes. Absent conviction of a crime, one is presumed innocent. Under the



                                                    6
           Colorado law before us in these cases, however, the State retains conviction-
           related assessments unless and until the prevailing defendant institutes discrete
           civil proceeding and proves her innocence by clear and convincing evidence.
           This scheme, we hold, offends the Fourteenth Amendment’s guarantee of due
           process.
137 S. Ct. at 1252.

       This court concludes that Nelson is not applicable. In Nelson, the defendants were forced

to prove their innocence after their convictions were acquitted. Id. at 1250. The defendants in

Nelson were advocating for a refund of restitution paid after they were acquitted of their crime. Id.

Here, Defendant has not been acquitted of her crime and her restitution amount stands. (See ECF

No. 48.) Therefore, this precedent is not analogous to the instant case.

D. Counsel as a Meaningful Advocate

       First, Defendant asserts that her counsel failed to act as a meaningful advocate because her

counsel refused to mention the alleged conduct committed by Defendant’s employer, Griffin

Thermal Products. (ECF No. 172 at 7.) Defendant does not present sufficient evidence of this

allegation. To prevail on an ineffective assistance claim, the defendant needs to present more than

conclusory allegations that counsel overlooked exculpatory testimony. Barkauskas v. Lane, 946

F.2d 1292, 1295 (7th Cir. 1991). Defendant fails to provide a specific allegation regarding

exculpatory testimony. (See ECF No. 172 at 7-8.)

       Second, Defendant states that counsel negligently advised her regarding a possible

sentencing appeal, and she lost her right to appeal her sentence as a result. (ECF No. 172 at 7-8.)

However, at the sentencing hearing, the court informed Defendant of her right to appeal. (ECF No.

180 at 63.) Moreover, Defendant entered a guilty plea knowingly and voluntarily. (ECF No. 48.)

This awareness shows Defendant was adequately informed of her options and rights to appeal

following the sentencing hearing. (ECF No. 180 at 63.)




                                                 7
       Lastly, Defendant mentions counsel’s failure to object to the Pre-Sentencing Report

(“PSR”) at the sentencing hearing. (ECF No. 172 at 8.) However, after the PSR was completed,

counsel filed objections in a timely manner and restated these at the sentencing hearing. (ECF No.

180 at 2-33.) These objections appear reasonable on the part of Defendant’s counsel, but they fail

to rise to a constitutional violation. See United States v. Bowers, 434 F. App’x 267 (4th Cir. 2011);

United States v. Baeres-Chicas, 340 F. App’x 875 (4th Cir. 2009); United States v. Merritt, 102 F.

App’x 303 (4th Cir. 2004).

       Put simply and based upon the foregoing, Defendant has failed to present any evidence that

her counsel’s performance fell below an objective standard of reasonableness. Strickland, 466 U.S.

at 690. Defendant has also failed to show that but for her counsel’s alleged errors and deficient

performance, Defendant would not have pled guilty and would have gone to trial. Id. at 697. In

addition to Defendant failing to carry her burden, on June 8, 2016, Defendant stated that she was

satisfied with counsel’s performance and that she was aware of the consequences of pleading

guilty. (ECF No. 76 at 12-14, 33.) Therefore, Defendant cannot satisfy either prong of the

Strickland test and cannot overcome the “presumption of veracity” underlying her guilty plea.

Blackledge, 431 U.S. at 74.

                                       IV. CONCLUSION

       For the reasons stated herein, the court does not find that Defendant’s counsel provided

ineffective assistance of counsel under the Sixth Amendment of the United States Constitution.

Accordingly, Defendant’s Motion to Vacate (ECF No. 172) is DENIED.

                          V. CERTIFICATE OF APPEALABILITY

       The law governing certificates of appealability provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.



                                                 8
       (c)(3) The certificate of appealability . . . shall indicate which specific issue or
       issues satisfy the showing required by paragraph (2).
28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims as debatable or wrong and that any

dispositive procedural ruling by the district court is likely debatable. See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of appealability

has not been met because there is no substantial showing of a constitutional denial.

   IT IS SO ORDERED.




                                                                 United States District Judge
October 23, 2018
Columbia, South Carolina




                                                   9
